 

Exhibit 10.2

 

FORM OF SUBSCRIPTION AGREEMENT FOR OFFERING OF UNITS

 

 [image_001.jpg]

 

SUBSCRIPTION # ________

 

STAR MOUNTAIN RESOURCES, INC.

 

 



Subscription Agreement

 

 

SUBSCRIPTION AGREEMENT FOR U.S. RESIDENTS

 

The undersigned “Subscriber”, on the terms and conditions herein set forth,
hereby irrevocable submits this subscription agreement (the “Subscription
Agreement”) to STAR MOUNTAIN RESOURCES, INC., a Nevada corporation (the
“Company”), in connection with a private offering by the Company (the
“Offering”) to raise additional working capital of up to US$1,000,000 through
the sale to accredited investors only of up to 1,000 units of the Company’s
securities at One Thousand Dollars ($1,000.00) per unit; with a minimum offering
amount of US$500,000 (500 Units). Each Unit (as defined below) is comprised of
Two Thousand (2,000) shares of common stock of the Company (the “Common Stock”),
together with One (1) callable common stock purchase warrant entitling the
bearer thereof to purchase Two Thousand (2,000) shares of common stock of the
Company at One Dollar (US$1.00) per share for a period of three (3) years from
the date of acquisition thereof, unless earlier called by the Company in the
event the Company’s shares of common stock shall trade at or above three dollars
($3.00) per share for a period exceeding ten (10) consecutive trading days (the
“Warrant”)(the shares of Common Stock together with the Warrant shall be
collectively referred to as the “Unit” or “Units”).

 

1. Subscription for the Purchase of Units.

 

THE UNDERSIGNED hereby subscribes to purchase _____________ Units of the
Company’s common stock at $1,000.00 per Unit for a total subscription of
$______________. In this regard, the Investor agrees to forward payment in the
amount of $_________________.

 

Please issue a check or wire transfer payable to:

 

LEGAL AND COMPLIANCE, LLC ITF STAR MOUNTAIN RESOURCES, INC.

Memo: Unit Offering Subscription Funds

 

(a) Deliver the check along with the signed Subscription Agreement to:

 

LEGAL AND COMPLIANCE, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

 

(b) Alternatively, please deliver the funds via wire transfer (as noted below)
and mail the signed subscription agreement to the address noted in 1 (a) above:

 

1

 



 

  Wells Fargo Bank, N.A.   420 Montgomery
San Francisco, CA 94104   ABA# 121000248   For Credit To: Legal & Compliance,
LLC IOTA Trust Account   Account Number

 

Whereas, in connection with its purchase the undersigned represents and warrants
to the Company the following: The Company’s private offering of common stock is
being made to “accredited” investors within the meaning of Rule 506 of
Regulation D promulgated by the Securities Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”).

 

1.2 Offer to Purchase. Subscriber hereby irrevocably offers to purchase the
common stock and tenders, herewith, the total price noted above payable to the
order of STAR MOUNTAIN RESOURCES, INC.. Subscriber recognizes and agrees that
(i) this subscription is irrevocable and, if Subscriber is a natural person,
shall survive Subscriber’s death, disability or other incapacity, and (ii) the
Company has complete discretion to accept or to reject this Subscription
Agreement in its entirety and shall have no liability for any rejection of this
Subscription Agreement. This Subscription Agreement shall be deemed to be
accepted by the Company only when it is executed by the Company. However, in the
event the Company does not receive accepted subscriptions for the minimum
offering amount of US$500,000 (500 Units), the Company shall return to the
Subscriber, the Subscriber’s subscription funds, without interest.

 

1.3 Effect of Acceptance. Subscriber hereby acknowledges and agrees that on the
Company’s acceptance of this Subscription Agreement, it shall become a binding
and fully enforceable agreement between the Company and the Subscriber. As a
result, upon acceptance by the Company of this Subscription Agreement and
subject to the Company receiving accepted subscription for the minimum offering
amount of US$500,000 (500 Units), Subscriber will become the record and
beneficial holder of the Units (and the common stock represented thereby) and
the Company will be entitled to receive the purchase price of the Units as
specified herein. However, in the event the Company does not receive accepted
subscriptions for the minimum offering amount of US$500,000 (500 Units), the
Company shall return to the Subscriber, the Subscriber’s subscription funds,
without interest.

 

2. Representation as to Investor Status.

 

2.1 Accredited Investor. In order for the Company to sell the common stock in
conformance with state and federal securities laws, the following information
must be obtained regarding Subscriber’s investor status. Please initial each
item applicable to you as an investor in the Company.

 

_____ (a) A natural person whose net worth, either individually or jointly with
such person’s spouse, at the time of Subscriber’s purchase, exceeds $1,000,000;

 

_____ (b) A natural person who had an individual income in excess of $200,000,
or joint income with that person’s spouse in excess of $300,000, in each of the
two most recent years and reasonably expects to reach the same income level in
the current year;

 

_____ (c) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;

 

_____ (d) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

2

 

 

_____ (e) An insurance company as defined in section 2(13) of the Exchange Act;

 

_____ (f) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

_____ (g) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

_____ (h) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state, or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

_____ (i) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

_____ (j) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

_____ (k) An organization described in Section 501(c)(3) of the Internal Revenue
Code, or a corporation, business trust or partnership, not formed for the
specific purpose of acquiring Series B Notes and Warrants, with total assets in
excess of $5,000,000;

 

_____ (l) A director or executive officer of the Company;

 

_____ (m) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring Series B Notes and Warrants, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

_____ (n) An entity in which all of the equity owners qualify under any of the
above subparagraphs.

 

_____ (o) Subscriber does not qualify under any of the investor categories set
forth in (a) through (l) above.

 

2.2 Net Worth. The term “net worth” means the excess of total assets over total
liabilities (including personal and real property, but excluding the estimated
fair market value of a person's primary home).

 

2.3 Income. In determining individual “income,” Subscriber should add to
Subscriber’s individual taxable adjusted gross income (exclusive of any spousal
income) any amounts attributable to tax exempt income received, losses claimed
as a limited partner in any limited partnership, deductions claimed for
depletion, contributions to an IRA or Keogh retirement plan, alimony payments,
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.

 

2.4 Type of Subscriber. Indicate the form of entity of Subscriber:

 



  [  ] Individual [  ] Limited Partnership     [  ] Corporation [  ] General
Partnership     [  ] Revocable Trust       [  ] Other Type of Trust (indicate
type):       [  ] Other (indicate form of organization):    

 

(a) If Subscriber is not an individual, indicate the approximate date Subscriber
entity was formed: _____________________.

 

3

 

 

(b) If Subscriber is not an individual, initial the line below which correctly
describes the application of the following statement to Subscriber’s situation:
Subscriber (i) was not organized or reorganized for the specific purpose of
acquiring the shares of common stock of the Company and (ii) has made
investments prior to the date hereof, and each beneficial owner thereof has and
will share in the investment in proportion to his or her ownership interest in
Subscriber.

 

____________        True

 

____________        False

 

If the “False” box is checked, each person participating in the entity will be
required to fill out a Subscription Agreement.

 

2.5 Other Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:

 

(a) The Units (and the shares of common stock and common stock purchase warrants
represented thereby) are being acquired for Subscriber’s own account for
investment, with no intention by Subscriber to distribute or sell any portion
thereof within the meaning of the Securities Act, and will not be transferred by
Subscriber in violation of the Securities Act or the then applicable rules or
regulations thereunder. No one other than Subscriber has any interest in or any
right to acquire the Units. Subscriber understands and acknowledges that the
Company will have no obligation to recognize the ownership, beneficial or
otherwise, of the shares of common stock by anyone but Subscriber.

 

(b) Subscriber’s financial condition is such that Subscriber is able to bear the
risk of holding the Units that Subscriber may acquire pursuant to this
Agreement, for an indefinite period of time, and the risk of loss of
Subscriber’s entire investment in the Company.

 

(c) Subscriber has received, has read and understood and is familiar with this
Subscription Agreement, the Units and the common stock and the common stock
purchase warrants.

 

(d) Subscriber has been furnished with all documents and materials relating to
the business, finances and operations of the Company and its subsidiaries and
information that Subscriber requested and deemed material to making an informed
investment decision regarding its purchase of the Units. Subscriber has been
afforded the opportunity to review such documents and materials and the
information contained therein. Subscriber has been afforded the opportunity to
ask questions of the Company and its management. Subscriber understands that
such discussions, as well as any written information provided by the Company,
were intended to describe the aspects of the Company’s and its subsidiaries’
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Subscription Agreement, the Company makes no representation or
warranty with respect to the completeness of such information and makes no
representation or warranty of any kind with respect to any information provided
by any entity other than the Company. Some of such information may include
projections as to the future performance of the Company and its subsidiaries,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s and its
subsidiaries’ control. Additionally, Subscriber understands and represents that
he is purchasing the Units notwithstanding the fact that the Company and its
subsidiaries, if any, may disclose in the future certain material information
that the Subscriber has not received, including the financial results of the
Company and its subsidiaries for their current fiscal quarters. Neither such
inquiries nor any other due diligence investigations conducted by such
Subscriber shall modify, amend or affect such Subscriber’s right to rely on the
Company’s representations and warranties, if any, contained in this Subscription
Agreement. Subscriber has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
investment in the common stock.

 

4

 

 

(e) No representations or warranties have been made to Subscriber by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Subscription Agreement.

 

(f) Subscriber has investigated the acquisition of the Units to the extent
Subscriber deemed necessary or desirable and the Company has provided Subscriber
with any reasonable assistance Subscriber has requested in connection therewith.

 

(g) Subscriber, either personally, or together with his advisors (other than any
securities broker/dealers who may receive compensation from the sale of any of
the Units), has such knowledge and experience in financial and business matters
that Subscriber is capable of evaluating the merits and risks of purchasing the
Units and of making an informed investment decision with respect thereto.

 

(h) Subscriber is aware that Subscriber’s rights to transfer the Units (or the
common stock thereby represented) is restricted by the Securities Act and
applicable state securities laws, and Subscriber will not offer for sale, sell
or otherwise transfer the Units (or the underlying common stock and purchase
warrants) without registration under the Securities Act and qualification under
the securities laws of all applicable states, unless such sale would be exempt
therefrom.

 

(i) Subscriber understands and agrees that the Units (or the underlying common
stock or common stock purchase warrants) it acquires have not been registered
under the Securities Act or any state securities act in reliance on exemptions
therefrom and that the Company has no obligation to register any of the Units
(and underlying common stock represented thereby) offered by the Company as set
forth in the Memorandum. Subscriber further acknowledges that Subscriber is
purchasing the Units after having been provided with the Memorandum.

 

(j) The Subscriber has had an opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this investment and all such questions have been answered to the full
satisfaction of the undersigned. Subscriber understands that no person other
than the Company has been authorized to make any representation and if made,
such representation may not be relied on unless it is made in writing and signed
by the Company. The Company has not, however, rendered any investment advice to
the undersigned with respect to the suitability

  

(k) Subscriber understands that the certificates or other instruments
representing the Units, as well as the common stock issuable thereby shall bear
a restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

 

(l) Subscriber also acknowledges and agrees to the following:

 

(i) An investment in the Units is highly speculative and involves a high degree
of risk of loss of the entire investment in the Company; and

 

(ii) There is no assurance that a public market for the Securities will be
available and that, as a result, Subscriber may not be able to liquidate
Subscriber’s investment in the Securities should a need arise to do so.

 

5

 

 

(m) Subscriber is not dependent for liquidity on any of the amounts Subscriber
is investing in the Units.

 

(n) Subscriber’s address set forth below is his or her correct residence
address.

 

(o) Subscriber has full power and authority to make the representations referred
to herein, to purchase the Units and to execute and deliver this Subscription
Agreement.

 

(p) Subscriber understands that the foregoing representations and warranties are
to be relied upon by the Company as a basis for the exemptions from registration
and qualification of the sale of the Units under the federal and state
securities laws and for other purposes.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall survive such date. If any of the above representations and
warranties shall cease to be true and accurate prior to the acceptance of this
Subscription Agreement, Subscriber shall give prompt notice of such fact to the
Company by telegram, or facsimile or e-mail, specifying which representations
and warranties are not true and accurate and the reasons therefor.

 

3. Indemnification. Subscriber acknowledges that Subscriber understands the
meaning and legal consequences of the representations and warranties made by
Subscriber herein, and that the Company is relying on such representations and
warranties in making the determination to accept or reject this Subscription
Agreement. Subscriber hereby agrees to indemnify and hold harmless the Company
and each employee and agent thereof from and against any and all losses, damages
or liabilities due to or arising out of a breach of any representation or
warranty of Subscriber contained in this Subscription Agreement.

 

4. Transferability. Subscriber agrees not to transfer or assign this
Subscription Agreement, or any interest herein, and further agrees that the
assignment and transferability of the Units acquired pursuant hereto shall be
made only in accordance with applicable federal and state securities laws.

 

5. Termination of Agreement; Return of Funds; Minimum Offering Amount. In the
event that, for any reason, this Subscription Agreement is rejected in its
entirety by the Company, this Subscription Agreement shall be null and void and
of no further force and effect, and no party shall have any rights against any
other party hereunder. In the event that the Company rejects this Subscription
Agreement, the Company shall promptly return or cause to be returned to
Subscriber any money tendered hereunder without interest or deduction.

 

Funds from accepted subscriptions shall be held in an escrow account with Legal
& Compliance, LLC, 330 Clematis Street, Suite 217, West Palm Beach, FL 33401
until the minimum offering amount of US$500,000 (500 Units) has been raised, at
which time the Company then can access the subscription proceeds. Funds from
accepted subscriptions received after the minimum offering amount has been
raised shall be immediately available to us for use in connection with our
operations. In the event the Company does not receive accepted subscriptions for
the minimum offering amount of US$500,000 (500 Units), the Company shall return
to the Subscriber, the Subscriber’s subscription funds, without interest.

 

6. Notices. All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, or delivered by, facsimile or e-mail
to Subscriber at the address set forth below and to the Company at the address
set forth on the first page of this Agreement, or at such other place as the
Company may designate by written notice to Subscriber.

 

7. Amendments. Neither this Subscription Agreement nor any term hereof may be
changed, waived, discharged or terminated except in a writing signed by
Subscriber and the Company.

 

8. Governing Law. This Subscription Agreement and all amendments hereto shall be
governed by and construed in accordance with the laws of the State of Nevada.

 

9. Headings. The headings in this Subscription Agreement are for convenience of
reference, and shall not by themselves determine the meaning of this
Subscription Agreement or of any part hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

 

 

INDIVIDUALS

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: _____________, 201__

 

 

Signature(s):



                              Name (Please Print):               Residence
Address:                               Phone Number:   (______)
_______-_________________           Cellular Number:   (______)
_______-_________________           Social Security Number:           Email
address:   ________________@__________________________

 

 



  ACCEPTANCE       STAR MOUNTAIN RESOURCES, INC.   a Nevada corporation

 

Date: _____________, 201__

 

  By:     Joseph Marchal, Chairman & CEO

 

7

 

 

CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: _____________, 201__

 

  Name of Purchaser (Please Print):               By:               Name (Please
Print):               Title               Address:                              
Phone Number:   (______) _______-___________           Cellular Number:  
(______) _______-___________           Taxpayer ID Number:               Email
address:   ________________@__________________________

 

  ACCEPTANCE       STAR MOUNTAIN RESOURCES, INC.   a Nevada corporation      
Date: _____________, 201__             By:       Joseph Marchal, Chairman & CEO

 

8

 

 

INVESTMENT LETTER

 

STAR MOUNTAIN RESOURCES, INC.

605 W. Knox Rd.

Suite 202

Tempe, AZ 85284

 

Re: Subscription Agreement for Star Mountain Resources, Inc. (the “Company”)
Units

 

Dear Sirs:

 

I hereby certify and warrant that I am acquiring __________ Units of STAR
MOUNTAIN RESOURCES, INC. for an aggregate purchase price of $_________________
of Units for my own account and for investment purposes. I represent and warrant
that I am able to bear the economic risks of this investment and that I do not
have any reason to anticipate any change in my circumstances, financial or
otherwise, nor any other particular occasion or event which should cause me to
sell or distribute, or necessitate or require my sale or distribution of said
Units. No one other than me has any beneficial interest in said Units.

 

I agree that I will in no event sell or distribute any of said Units unless in
the opinion of the Company’s counsel such common stock may be legally sold
following registration under the Securities Act of 1933, as amended.

 

I am fully aware that said Units are being offered and sold by the Company in
reliance on the exemption provided for by Rule 506 of Regulation D and/or
Section 4(a)(2) of the Securities Act of 1933, as amended, which exempts the
sale of Units by an issuer where no public offering is involved, and on my
certification and warranties herein and the truth and accuracy of said
statement.

 

I acknowledge by my execution that I have been given access to your books,
records and properties, and have had the opportunity to inspect, to my full and
complete satisfaction prior to the purchase of the Units, and that I have been
informed as to the Company’s intended use of the funds shall cover certain
accounting and legal expenses. I represent and warrant that because of my
experience in business and investments, I am competent to make an informed
investment decision with respect thereto on the basis of my inspection of the
Company’s records and my questioning of its officers.

 



  I further certify that my domicile is located at the following address:      
   

 

  Very truly yours,     Investor Signature         Date:

 

9

 

 

 

